Citation Nr: 0305307	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-14 270	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to April 18, 2002 for 
the assignment of a 10 percent disability rating for service-
connected mucocele of the left frontal sinus with 
obliteration of the sinus and diplopia of the left eye.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran, which is the appellant in this case, served on 
active duty from November 1964 to April 1969.

Procedural history

A January 2001 decision of the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (the RO) granted 
the veteran's claim of entitlement to service connection for 
mucocele of the left frontal sinus with obliteration of the 
sinus and diplopia of the left eye.  A noncompensable 
disability rating was assigned, effective August 3, 1998.  

A claim of entitlement to an increased disability rating for 
the above noted disability was received by VA on April 19, 
2001.  A July 2002 rating decision granted an increased 
evaluation of 10 percent for the service-connected mucocele 
of the left frontal sinus with obliteration of the sinus and 
diplopia of the left eye, effective April 18, 2002.  The 
veteran timely appealed the effective date of the 10 percent 
grant to the Board of Veterans' Appeals (the Board).  

Other matters

Although the issue of entitlement to service connection for a 
sty of the left eyelid, which was denied in a January 2000 
Statement of the Case, was timely appealed in a June 2000 VA 
Form 9, the veteran informed VA stated in a statement 
received in May 2001 that he has never had residuals of a 
left eye sty.  No subsequent mention of that issue was 
received in correspondence from either the veteran or his 
representative.  The veteran's signed statement which was 
received at the RO on May 17, 2001 constitutes a withdrawal 
of his appeal as to that issue.  See 38 C.F.R. § 20.204 
(2002).  

The veteran filed a claim of entitlement to service 
connection for hearing loss in September 2002.  The claim was 
acknowledged in a letter from VA to the veteran dated in 
October 2002, in which it was noted that claims of that type 
were taking approximately four to six months to complete.  
Since the issue of entitlement to service connection for 
hearing loss has not yet been adjudicated by the RO, the 
Board is without jurisdiction to adjudicate it at this time.  
See 38 U.S.C.A. § 7105 (West 1991); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996)


FINDINGS OF FACT

1.  A claim for an increased evaluation for service-connected 
mucocele of the left frontal sinus with obliteration of the 
sinus and diplopia of the left eye was received by VA on 
April 19, 2001.

2.  An increased evaluation of 10 percent was assigned for 
service-connected mucocele of the left frontal sinus with 
obliteration of the sinus and diplopia of the left eye by 
rating decision dated in July 2002; the rating was made 
effective April 18, 2002.

3.  The evidence of record indicates that it is factually 
ascertainable that the veteran's service-connected mucocele 
of the left frontal sinus with obliteration of the sinus and 
diplopia of the left eye was 10 percent disabling, based on a 
report of an eye examination completed on March 15, 2001.


CONCLUSION OF LAW

The requirements for an effective date of March 15, 2001 for 
entitlement to a 10 percent evaluation for service-connected 
mucocele of the left frontal sinus with obliteration of the 
sinus and diplopia of the left eye have been met.  38 
U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400(o) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to April 18, 
2002 for the grant of an increased evaluation of 10 percent 
for service-connected mucocele of the left frontal sinus with 
obliteration of the sinus and diplopia of the left eye. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal 
and render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002)].  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45, 620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board will apply this standard in evaluating the 
veteran's claim below.

Notice

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

The November 2002 Statement of the Case contains the relevant 
law and regulations and the types of evidence that could be 
submitted by the veteran in support of his claim.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA claims 
folder.  

The Board observes in this connection that in general, 
earlier effective date claims such as this do not involve the 
submission of additional evidence apart from what already 
resides in the claims folder.  As will be explained below, 
additional evidence may be submitted concerning whether it is 
factually ascertainable that an increase in disability took 
place within one year prior to the filing of a claim for an 
increased rating.  However, the veteran has indicated that 
all pertinent evidence is already on file.  

Accordingly, the Board believes that providing additional 
notice to the veteran and his representative would constitute 
a useless act.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran)]; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
[remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided].  

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

Of record are multiple medical records and evaluations of the 
veteran's service-connected eye disability.  Additionally, 
there are multiple statements by and on behalf of the 
veteran.  The veteran and his representative have been given 
ample opportunity to present evidence and argument in support 
of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue addressed in this decision has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits of the issue on appeal.  

Pertinent law and regulations

Effective dates

The law with regard to determining the effective date of an 
increased evaluation is set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2) (West 1991) and 38 C.F.R. § 3.400(o) (2002).  The 
general rule with respect to the effective date of an award 
of increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by the regulation, which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA. 
38 C.F.R. § 3.1(r).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. Brown, 
10 Vet. App. 125, 126 (1997); see also VAOPGCPREC 12-98, at 3 
(1998).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 means an increase to a higher 
disability level.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

The United States Court of Appeals for Veterans Claims (the 
Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992): "evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."

Rating Criteria

Eye disabilities may be rated based on loss of visual acuity 
under Diagnostic Codes 6061 to 6079.  According to 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6079 and 6078, which in part 
governs vision loss, the evidence must show that the veteran 
has no better than corrected vision of 20/50 in one eye, when 
20/40 in the other eye, in order for a compensable evaluation 
to be assigned.  The best distance vision obtainable after 
best correction by glasses will be the basis of rating.  38 
C.F.R. 
§ 4.75 (2002).

A compensable rating for loss of visual acuity is assigned 
when corrected vision is 20/40 in one eye and 20/70 in the 
other.  38 C.F.R. § 4.84(a), Diagnostic Code 6079 (2002).

Analysis

The veteran is seeking entitlement to an effective date 
earlier than April 18, 2002 for the 10 percent rating 
assigned for his service-connected  mucocele of the left 
frontal sinus with obliteration of the sinus and diplopia of 
the left eye.  

The law and regulations pertaining to this issue, in 
particular 38 C.F.R. § 3.400(o), have been set forth above.  
In essence, determining whether an effective date assigned 
for an increased rating is proper under the law requires: (1) 
a determination of the date of the receipt of the claim for 
the increased rating; and (2) a review of all the evidence of 
record to determine when an increase in disability was 
"ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 
(1992).

With respect to element (1), a claim for an increased 
evaluation disability was received by VA on April 19, 2001.  
The Board has identified no earlier date of claim, either 
formal or informal, and the veteran and his attorney have 
pointed to none.  Accordingly, the Board must determine when 
it was factually ascertainable that an increase in disability 
took place, including within one year before that date.

The RO has assigned an effective date of April 18, 2002 for 
the increased evaluation of 10 percent for service-connected 
mucocele of the left frontal sinus with obliteration of the 
sinus and diplopia of the left eye, which the RO indicated 
was the date of a private physician's statement showing 
increased eye disability. 
The RO concluded that April 18, 2002 was the correct date for 
a increase in disability because a medical report from 
J.A.M., M.D. on that date noted that best corrected visual 
acuity was 20/20 in the right eye and 20/70 in the service-
connected left eye and that there was approximately 12 
diopters of left hypertropia.  Diplopia secondary to old 
sinus surgery was diagnosed. 

It is contended by the veteran through counsel that the 
correct effective date for the assignment of a 10 percent 
evaluation is March 15, 2001, because that was the date of an 
examination by M.R.Y., M.D., showing increased left eye 
disability. 

According to a May 2001 medical statement from Dr. Y., eye 
examination on March 15, 2001 indicated that the veteran's 
visual acuity in the left eye had worsened over the past 
several years.  Diplopia was still present a fair amount of 
the time despite a new prescription for glasses to help 
prevent diplopia.  The veteran was considered permanently 
disabled from the diplopia.  According to a March 2002 
medical statement from Dr. Y., the veteran had left 
hypertropia from 0-45 degrees superiorly, laterally, and 
inferiorly.  Although his primary gaze was 20/25 bilaterally, 
helped by a prism in his glasses, he had double vision in all 
other fields of gaze due to diplopia, which was the crux of 
why the veteran was disabled.  

The Board believes, based on the evidence of record, that an 
increase in the veteran's service-connected mucocele of the 
left frontal sinus with obliteration of the sinus and 
diplopia of the left eye was factually ascertainable as of 
March 15, 2001.  Although the precise elements required for a 
10 percent rating may not have been identified by Dr.Y., it 
is clear from his report that an increase in the veteran's 
disability consistent with the assignment of a 10 percent 
rating was described.
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [specified 
factors for each incremental rating are examples rather than 
requirements for a particular rating; the analysis should not 
be limited solely to whether the claimant exhibited the 
symptoms listed in the rating schedule].

The Board concludes that the effective date of a 10 percent 
evaluation for service-connected mucocele of the left frontal 
sinus with obliteration of the sinus and diplopia of the left 
eye should be March 15, 2001, the date of the veteran's 
examination by Dr. Y., because that is the earliest date it 
is ascertainable that an increase in eye disability had 
occurred within one year prior to the application for 
increased benefits, which was received by VA on April 19, 
2001.  See 38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2) (2002).  The Board can identify no earlier date, 
and the veteran and his attorney have pointed to none.  The 
appeal is accordingly allowed.




ORDER

An effective date of March 15, 2001 for the grant of a 10 
percent evaluation for service-connected mucocele of the left 
frontal sinus with obliteration of the sinus and diplopia of 
the left eye is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals





IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

